DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of IT MI2013A001732 filed October 17, 2013 as required by 37 CFR 1.55.Receipt is also acknowledged of a copy of the WO publication of PCT/IB2014/065354 filed October 16, 2014.
Status of Claims
Claims 1-17, 23, and 24 are cancelled. Claims 18-22, 25-28 are pending. Claims 26 and 27 are withdrawn. Claims 18-22, 25, and 28 are under examination.
Response to Arguments
Kyoichi in view of Cerea and Vezzani ‘643
Applicant’s arguments, see page 7, filed June 30, 2020, with respect to Kyoichi in view of Cerea and Vezzani ‘643 have been fully considered and are persuasive.  The rejection has been withdrawn. 
	The applicant persuasively argues amended claim 1 recite a process “consisting of”, whereas Kyoichi describes the mandatory presence of a starchy element and no starchy element or too much starchy element worsens crushing strength, hot strength, and water resistance (page 3 last paragraph, Table 2 last three columns and last four lines).
	While the abstract of Kyoichi teaches organic natural material (i.e. starch) or thermosetting resin, Example 1 on page 2 and [Effect of the invention]” on page 3 of the machine translation clearly teach the invention of Kyoichi requires organic natural product (i.e. starch) and thermosetting resin.
New Grounds
	In light of claim amendment and upon further consideration a new grounds of rejection is made over Wautelet, either one of Crowley or Valenti, either one of Flesher or Tooge, Cerea, and Vezzani ‘643.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-22, 25, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 line 2 “said process consisting of” and step a) line 1 “a turbomixer comprising” renders the claim indefinite. The transitional phrase “consisting of” excludes any element, step, or ingredient not specified in the claim. MPEP 2111.03(II). The transitional phrase “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. MPEP 2111.03(I). It is unclear how the claims can use closed language to require a turbomixer, but then the turbomixer uses open language such that it is not limited to just the recited elements. 
Claim 28 steps b) and c) render the claim indefinite. It is unclear whether these steps refer to two distinct feeding steps or the same feeding step. They could require step b) first of feeding a powder based on iron oxides and optionally carbon powder into a turbomixer at the claimed bladed rotor speed  then step c) of continuing to feed the powder based on iron oxides and optionally carbon powder with an aqueous dispersion of a thermosetting resin that is dispersed in minute droplets. Alternatively, they 
Claim 28 line 2 “said process consisting of” and claim 22 lines 1-2 “said mixture comprises” renders the claim indefinite. The transitional phrase “consisting of” excludes any element, step, or ingredient not specified in the claim. MPEP 2111.03(II). The transitional phrase “comprises” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. MPEP 2111.03(I). It is unclear how the claim 28 uses closed language to require a mixture, but then the mixture of claim 22 uses open language such that it is not limited to just the recited elements. 
Claims 18-21 and 25 are rejected as depending from claim 28.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20, 21, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wautelet (EP 1462507 machine translation), either one of Crowley (US 2,775,566) or Valenti (US 4,497,661), either one of Flesher (US 5,002,607) or Tooge (WO 2013/010629 with citations from US 2014/0190310), Cerea (US 2002/0162242), and Vezzani ‘643 (US 5,409,643).
Regarding claim 28, Wautelet teaches manufacturing agglomerates of pulverulent material ([0001], [0007], [0014], and [0015]) such as fines generated from metal ores ([0003] and [0017]) comprising mixing the fines with a binder ([0021]) where the binder is a urea-formalin resin (i.e. a urea resin) ([0019]) and is present in a preferred amount of between 5 and 10 wt% ([0020]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Wautelet teaches adding urea-formalin resin ([0019]) and a mixture of fines, binder, and preferably 1 to 10% water ([0026]), but is silent to adding the urea-formalin resin as an aqueous dispersion.
Crowley teaches agglomerating finely divided materials (1:14-25) using a binder that is an aqueous mixture with on the order of 10% water (1:64-72 and 2:1-11).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Wautelet to add the resin (i.e. binder) as an aqueous mixture because it allows for uniform dispersal of the other components, including uniformly incorporating the binder throughout the entire finely divided material to give a resultant, plastic mass (Crowley 1:64-72 and 2:1-11).
As an alternative to Crowley, Valenti teaches forming briquettes (1:20-22) using a binder that is a liquid in solution (13:23-29 and 37-43).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Wautelet to add the binder as a solution in the water (Wautelet [0026]) because it permits good contact and uniform coating of the metal waste materials to form a substantially uniform mixture of the binder system (Valenti 13:23-29 and 37-43).
Wautelet teaches fines generated from metal ores ([0003]) and [0017]), but is silent to the metal ore being iron oxides.
Flesher teaches converting a mass of particulate metal ore material into pellets by distributing a binder throughout the particulate ore (1:5-12) where the particulate metal ore is an iron ore (7:37-50, 8:34-40, and claim 18).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Wautelet to use iron ore as the metal ore because the metal ore that is pelletized (i.e. agglomerated) with a  binder (Wautelet [0003] and [0017]; Flesher 1:5-12) generally is an iron ore (Flesher 7:37-50).
As an alternative to Flesher, Tooge teaches pelletization of iron ore ([0001]-[0007]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Wautelet to use iron ore because it allows for powdered iron ore concentrates containing fine particulates (Tooge [0003]) to become commercially useable (Tooge [0002]) where agglomerating the fines prevents them from being carried away as dust (Tooge [0003]).
Wautelet teaches mixing in any suitable mixer, where a rotary drum inclined to the horizontal is commonly used in the steel industry for the agglomeration of fine ore particles ([0021]), but is silent to the instantly claimed details regarding the mixing apparatus and processes.
Cerea teaches a turbomixer for mixing comprising a cylindrical tubular body equipped with an optional jacket for heating/cooling its inner wall with at least one inlet opening for a flow of a mixture and at least one discharge opening and a bladed rotor rotatably supported in the cylindrical body and having the blades arrange helically where the flow is fed continuously into the turbomixer and the turbomixer centrifuges the flow with a bladed rotor against the inner wall of the turbomixer to form a paste that advances by the rotor blades to the discharge opening where it is continuously discharged ([0029]-[0033], [0049], [0075]-[0095], and Fig. 1). Cerea teaches the turbomixer is rotated at a speed of at least 600 rpm ([0035] and [0078]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). The teachings of Cerea read on instant claims a) through e).
It would have been obvious to one of ordinary skill in the art before the filing of the instant invention in the process of Wautelet to use a turbomixer taught by Cerea because the turbomixer guarantees good operation and constancy of production and it is particularly reliable (Cerea [0082]).
Wautelet teaches manufacturing agglomerates of pulverulent material ([0001], [0007], [0014], and [0015]), but is silent to the instantly claimed details regarding the pelletizing apparatus and process.
Vezzani ‘643 teaches a method for forming a granular product (1:7-9) using a turbodryer-granulator comprising a cylindrical tubular body closed as opposite ends by end walls with a coaxial heating chamber where the tubular body has an inlet aperture and an outlet aperture with the blades of the rotor being arranged helically and oriented so as to centrifuge and simultaneously convey the product toward the outlet where the motor rotates the rotor at a speed from 200 to 1500 rpm (2:55-68, 3:1-4, 10-23 and 47-68, and 4:1-3, and Fig. 1). Vezzani ‘643 teaches for the sodium silicate solution taught the wall temperature of the turbodryer-granulator is between 160 and 200°C (3:30-36). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).The teachings of Vezzani ‘643 read on instant claims f) and g).
It would have been obvious to one of ordinary skill in the art before the filing of the instant invention in the process of Wautelet to use the turbodryer-granulator taught by Vezzani ‘643 to pelletize the mixture because it allows for the formation of continuous spheroidal granules that are continuously dehydrated and are surprisingly dense (Vezzani ‘643 3:47-68 and 4:1-3).
Regarding claim 20, Vezzani ‘643 teaches the turbodryer-granulator has a motor for rotating the rotor at speeds which are variable from 200 to 1500 rpm (3:2-4) and that the mixture has a relatively short residence time of 0.1 to 10 minutes (3:17-23). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 21, Wautelet teaches a mixture of fines, binder, and water ([0026]) with preferably 5 to 10% binder ([0020]) and preferably 2 to 10% water ([0026]) (i.e. 80 to 93% fines; 100-(10+10) to 100-(5+2)). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wautelet (EP 1462507 machine translation), either one of Crowley (US 2,775,566) or Valenti (US 4,497,661), either one of Flesher (US 5,002,607) or Tooge (WO 2013/010629 with citations from US 2014/0190310), Cerea (US 2002/0162242) and Vezzani ‘643 (US 5,409,643) as applied to claim 28 above, and further in view of Vezzani ‘793 (US 5,906,793).
Regarding claim 18, Wautelet, either one of Flesher or Tooge, Cerea, and Vezzani ‘643 is silent to feeding the paste from the discharge opening of the turbomixer into the inlet of the turbodryer-granulator.
Vezzani ‘793 teaches using a single-screw pump to continuously feed material from a turbo-cooker into a turbo-dryer (4:3-16 and 49-55).
It would have been obvious to one of ordinary skill in the art before the filing of the invention as instantly claimed to feed the material from the turbomixer of Cerea into the turbodryer-granulator of Vezzani ‘643 using a single-screw pump as taught by Vezzani ‘793 because it allows for the continuous of feed of material (Vezzani ‘793 4:49-55). This allows for continuous operation of the mixing and granulating processes on an industrial scale, which improves production.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wautelet (EP 1462507 machine translation), either one of Crowley (US 2,775,566) or Valenti (US 4,497,661), either one of Flesher (US 5,002,607) or Tooge (WO 2013/010629 with citations from US 2014/0190310), Cerea (US 2002/0162242) and Vezzani ‘643 (US 5,409,643) as applied to claim 18 above, and further in view of Doetsch (US 6,248,707).
Regarding claim 19, Wautelet is silent to a turbomixer, including the rotational speed and the residence time.
Cerea teaches a turbomixer for mixing ([0029]-[0033]) with a residence time to form the paste of about 1 minute ([0100]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
The turbomixer in Cerea is capable of rotor speeds between 600 and 1200 rpm ([0035] and [0078]). Absent evidence to suggest otherwise, the turbomixer is also capable of speeds slower than 600 rpm. This capability is taught in Doetsch, where a turbomixer stirs at at least about 100 rpm (3:59-67 and 4:1-5).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention for the turbomixer of Wautelet in view of Cerea to mix at speeds of at least about 100 rpm because this speed mixes solids sufficiently rapidly and intensively and homogeneously (Doetsch 3:59-67 and 4:1-5).
The process of Cerea uses the turbomixer to produce powder paints ([0003]). Wautelet, either one of Crowley or Valenti, either one of Flesher or Tooge, and Cerea teaches the turbomixer of Cerea (Cerea [0029]-[0033], [0049], [0075]-[0095], and Fig. 1) to perform the mixing process of the thermosetting resin and metal ore to form briquettes (Wautelet [0001], [0003], [0007], [0014], [0015], [0019], and [0021]; Crowley 1:14-25 and 64-72 and 2:1-11; Valenti 1:20-22 and 13:23-29 and 37-43; Flesher 1:5-12, 7:37-50, 8:34-40, claim 18; Tooge [0001]-[0007]). The rotor speed of the turbomixer is a function of the process being performed. Wautelet, either one of Crowley or Valenti, either one of Flesher or Tooge, and Cerea teaches a process and apparatus that read on that claimed.
Differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. MPEP 2144.05(II)(A).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Wautelet (EP 1462507 machine translation), either one of Crowley (US 2,775,566) or Valenti (US 4,497,661), Flesher (US 5,002,607), Cerea (US 2002/0162242) and Vezzani ‘643 (US 5,409,643) as applied to claim 21 above.
Regarding claim 22, Wautelet is silent to the presence of carbon powder.
Flesher teaches converting a mass of particulate metal ore material into pellets by distributing a binder throughout the particular ore (1:5-7) and including a secondary material in the mix to be aggregated that is a second bonding material such as a disintegrating aid that prevents the polymer particles from bonding too strongly to each other and promotes disintegration such as coal or coke (5:49-68) where the secondary bonding agent is present in an amount of 0 to 10% by weight (6:36-37). 
It would have been obvious to one of ordinary skill in the art before the filing of the invention as instantly claimed in the agglomerates of Wautelet to add 0 to 10% coal or coke because these act as disintegrating aids that prevent polymer particles from bonding too strongly to each other and they promote disintegration (Flesher 5:49-68). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I)
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Wautelet (EP 1462507 machine translation), either one of Crowley (US 2,775,566) or Valenti (US 4,497,661), either one of Flesher (US 5,002,607) or Tooge (WO 2013/010629 with citations from US 2014/0190310), Cerea (US 2002/0162242) and Vezzani ‘643 (US 5,409,643) as applied to claim 28 above, and further in view of Kiichi (JP S56-051535 English Abstract).
Regarding claim 25, Wautelet is silent to the presence of a catalyst of acidic nature. 
Kiichi teaches improving the reduction powdered properties of sintered ore by adding to powdered Fe ore 0.01-10 wt% of a metal chloride such as NH4Cl (STN and Espacenet English abstracts).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to add 0.01-10 wt% NH4Cl to the iron ore particles of Wautelet because it improves the low temperature reduction properties of the iron ore (Espacenet English abstract).
Related Art
Rees (US 5,935,296)
Rees teaches a method of shaping agglomerates into briquettes or pellets (1:34-37) comprising mixing oxygen steelmaking sludge, which contains iron oxide (1:4-12) in an amount of 100 grams (2:29-31) with 3 grams of urea to produce an agglomerated mass (i.e. mixture comprises 3% by weight of urea) (2:36-41). Rees is silent to the urea being a resin.
Min (WO 2004/017706)
Min teaches mixing 2 to 90 wt% of mineral rock and fragment iron with 8 to 10 wt% synthetic resin and 2 to 5 wt% adhesives and additives (3:4-19) where the mineral rock and fragment iron includes native iron such as magnetite, hematite, limonite, and pyrite, and ilmenite (10:11-12, 11:1-3, and 12:9-12), the synthetic resin includes a thermosetting synthetic resin (15:4, 16:8) such as PP, PE, nylon, ABS, and HIPS (1:13-15), and the additives include a resin dispersing agent for evenly mixing the iron and mineral material (16:14-15 and 18-19). Min is silent to a thermosetting resin of urea.
Al Du (CN 1074714 machine translation)
	Al Du teaches iron ore pellets ([0001]) made of iron ore powder, coal powder, binder, and additive ([0005]) where the binder is sodium or potassium water glass ([0006]) and 0.1-3.0% urea ([0007]). Al Du is silent to the urea being a resin and the binder also includes sodium or potassium water glass.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735